Exhibit 10.1

 

[Insert Dealer Name]

[Insert Dealer Address]

 

DATE: April 21, 2020     TO:  Inphi Corporation   2953 Bunker Hill Lane, Suite
300   Santa Clara, California 95054 ATTENTION: Chief Financial Officer
TELEPHONE: (408) 217-7308 FACSIMILE: (408) 217-7351     FROM: [Insert Dealer
Name] TELEPHONE:  [             ]     SUBJECT: Base Call Option Transaction

     

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between [_____]
(“Dealer”) and Inphi Corporation (“Counterparty”) as of the Trade Date specified
below (the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below. This Confirmation
shall replace any previous agreements and serve as the final documentation for
the Transaction.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
April 21, 2020 (the “Offering Memorandum”) relating to the 0.75% Convertible
Senior Notes due 2025 (as originally issued by Counterparty, the “Convertible
Notes” and each USD 1,000 principal amount of Convertible Notes, a “Convertible
Note”) issued by Counterparty in an aggregate initial principal amount of USD
440,000,000 (as increased by up to an additional aggregate principal amount of
USD 66,000,000 if and to the extent that the Initial Purchasers (as defined
herein) exercise their option to purchase additional Convertible Notes pursuant
to the Purchase Agreement (as defined herein)) pursuant to an Indenture to be
dated April 24, 2020 between Counterparty and U.S. Bank, National Association,
as trustee (the “Indenture”). In the event of any inconsistency between the
terms defined in the Offering Memorandum, the Indenture and this Confirmation,
this Confirmation shall govern. The parties acknowledge that this Confirmation
is entered into on the date hereof with the understanding that (i) definitions
set forth in the Indenture that are also defined herein by reference to the
Indenture and (ii) sections of the Indenture that are referred to herein, in
each case, will conform to the descriptions thereof in the Offering Memorandum.
If any such definitions in the Indenture or any such sections of the Indenture
differ from the descriptions thereof in the Offering Memorandum, the
descriptions thereof in the Offering Memorandum will govern for purposes of this
Confirmation. The parties further acknowledge that the Indenture section numbers
used herein are based on the draft of the Indenture last reviewed by Dealer as
of the date of this Confirmation, and if any such section numbers are changed in
the Indenture as executed, the parties will amend this Confirmation in good
faith to preserve the intent of the parties. Subject to the foregoing,
references to the Indenture herein are references to the Indenture as in effect
on the date of its execution, and if the Indenture is amended or supplemented
following such date, any such amendment or supplement (other than any amendment
or supplement (x) pursuant to Section 10.01(m) of the Indenture that, as
determined by the Calculation Agent, conforms the Indenture to the description
of the Convertible Notes in the Offering Memorandum and (y) pursuant to Section
10.01(g) of the Indenture, subject, in the case of this clause (y), to the
second proviso in the provisions opposite the caption “Consequences of Merger
Events / Tender Offers” in Section 3 below) will be disregarded for purposes of
this Confirmation unless the parties agree otherwise in writing. For purposes of
the Equity Definitions, the Transaction shall be deemed to be a Share Option
Transaction.

 

1

--------------------------------------------------------------------------------

 

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.         This Confirmation evidences a complete and binding agreement between
Dealer and Counterparty as to the terms of the Transaction to which this
Confirmation relates. This Confirmation shall be subject to an agreement (the
“Agreement”) in the form of the 2002 ISDA Master Agreement as if Dealer and
Counterparty had executed an agreement in such form on the date hereof (but
without any Schedule except for (i) the election of US Dollars (“USD”) as the
Termination Currency, (ii) the election of the laws of the State of New York as
the governing law (without reference to choice of law doctrine)[, (iii) the
election of an executed guarantee of [___________] (“Guarantor”) dated as of the
Trade Date in customary form as a Credit Support Document, (iv) the election of
Guarantor as Credit Support Provider in relation to Dealer] and [v][(iii)] (A)
the election that the “Cross Default” provisions of Section 5(a)(vi) of the
Agreement shall apply to Dealer with a “Threshold Amount” of three percent of
Dealer’s parent’s shareholders’ equity; provided that “Specified Indebtedness”
shall not include obligations in respect of deposits received in the ordinary
course of Dealer's banking business, (B) the phrase “or becoming capable at such
time of being declared” shall be deleted from clause (1) of such Section
5(a)(vi) and (C) the following language shall be added to the end thereof
“Notwithstanding the foregoing, a default under subsection (2) hereof shall not
constitute an Event of Default if (x) the default was caused solely by error or
omission of an administrative or operational nature; (y) funds were available to
enable the party to make the payment when due; and (z) the payment is made
within two Local Business Days of such party's receipt of written notice of its
failure to pay.”).

 

2.          The terms of the particular Transaction to which this Confirmation
relates are as follows:

 

General Terms.

 

 

Trade Date:

April 21, 2020

 

 

Effective Date:

The Premium Payment Date (it being understood, for the avoidance of doubt, that
Section 9(u) of this Confirmation shall be effective as of the Trade Date)

 

 

Option Style:

“Modified American”, as described opposite the caption “Procedures for Exercise”
below

 

 

Option Type:

Call

 

 

Buyer:

Counterparty

 

 

Seller:

Dealer

 

 

Shares:

The common stock of Counterparty, USD 0.001 par value per share (Exchange symbol
“IPHI”)

 

 

Number of Options:

440,000. For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised or deemed exercised by Counterparty. In no event will the
Number of Options be less than zero.

 

 

Applicable Percentage:

[__]%

 

 

Option Entitlement:

A number equal to the product of the Applicable Percentage and 8.0059.

 

2

--------------------------------------------------------------------------------

 

 

 

Strike Price:

USD $124.9079

 

 

Cap Price:

USD $188.5400

 

 

Premium:

USD [______]

 

 

Premium Payment Date:

April 24, 2020

 

 

Exchange:

The New York Stock Exchange

 

 

Related Exchange(s):

All Exchanges

 

 

Excluded Provisions:

Section 14.04(h) and Section 14.03 of the Indenture

 

Procedures for Exercise.

 

 

Conversion Date:

With respect to any conversion of a Convertible Note (other than any conversion
of Convertible Notes with a Conversion Date occurring prior to the Free
Convertibility Date (any such conversion, an “Early Conversion”), which
conversion shall be subject to the provisions set forth in Section 9(h)(i)), the
date on which the “Holder” (as such term is defined in the Indenture) of such
Convertible Note satisfies all of the requirements for conversion thereof as set
forth in Section 14.02(b) of the Indenture; provided that if Counterparty has
not delivered to Dealer a related Notice of Exercise, then in no event shall a
Conversion Date be deemed to occur hereunder (and no Option shall be exercised
or deemed to be exercised hereunder) with respect to any surrender of a
Convertible Note for conversion in respect of which Counterparty has elected to
designate a financial institution for exchange in lieu of conversion of such
Convertible Note pursuant to Section 14.12 of the Indenture.

 

 

Free Convertibility Date:

October 15, 2024

 

 

Expiration Time:

The Valuation Time

 

 

Expiration Date:

April 15, 2025, subject to earlier exercise

 

 

Multiple Exercise:

Applicable, as described opposite the caption “Automatic Exercise” below

 

 

Automatic Exercise:

Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion Date
occurring on or after the Free Convertibility Date, in respect of which a
“Notice of Conversion” (as such term is defined in the Indenture) that is
effective as to Counterparty has been delivered by the relevant converting
Holder, a number of Options equal to the number of Convertible Notes in
denominations of USD 1,000 as to which such Conversion Date has occurred shall
be deemed to be automatically exercised; provided that such Options shall be
exercised or deemed exercised only if Counterparty has provided a Notice of
Exercise to Dealer in accordance with “Notice of Exercise” below.

 

3

--------------------------------------------------------------------------------

 

 

    Notwithstanding the foregoing, in no event shall the aggregate number of
Options that are exercised or deemed exercised hereunder exceed the Number of
Options.        

Notice of Exercise:

Notwithstanding anything to the contrary in the Equity Definitions or opposite
the caption “Automatic Exercise” above, in order to exercise any Options,
Counterparty must notify Dealer in writing on or prior to 5:00 p.m. (New York
City time) on the second Scheduled Valid Day immediately preceding the
Expiration Date of the number of such Options; provided that, if the Relevant
Settlement Method for such Options is (x) Net Share Settlement and the Specified
Cash Amount is not USD 1,000, (y) Cash Settlement or (z) Combination Settlement,
Counterparty shall be required to provide Dealer with a separate written notice
(the “Notice of Final Settlement Method”) on or prior to 5:00 p.m. (New York
City time) on the Scheduled Valid Day immediately preceding the Free
Convertibility Date specifying (1) the Relevant Settlement Method for such
Options and (2) if the settlement method for the related Convertible Notes is
not “Settlement in Shares” or “Settlement in Cash” (each as defined below), the
fixed amount of cash per Convertible Note that Counterparty has elected to pay
to Holders (as such term is defined in the Indenture) of the related Convertible
Notes (the “Specified Cash Amount”). Counterparty acknowledges its
responsibilities under applicable securities laws, and in particular Section 9
and Section 10(b) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and the rules and regulations thereunder, in respect of any
election of a settlement method with respect to the Convertible Notes. For the
avoidance of doubt, if the relevant Conversion Date for any Convertible Notes
occurs prior to the Free Convertibility Date, no Options shall be subject to
exercise in connection with such Early Conversion, and such conversion shall be
subject to the provisions set forth in Section 9(h)(i).

 

 

Valuation Time:

At the close of trading of the regular trading session on the Exchange; provided
that if the principal trading session is extended, the Calculation Agent shall
determine the Valuation Time in its reasonable discretion.

 

 

Market Disruption Event:

Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:

          “‘Market Disruption Event’ means, in respect of a Share, (i) a failure
by the primary U.S. national or regional securities exchange or market on which
the Shares are listed or admitted for trading to open for trading during its
regular trading session or (ii) the occurrence or existence prior to 1:00 p.m.
(New York City time) on any Scheduled Valid Day for the Shares for more than one
half-hour period in the aggregate during regular trading hours of any suspension
or limitation imposed on trading (by reason of movements in price exceeding
limits permitted by the relevant stock exchange or otherwise) in the Shares or
in any options contracts or futures contracts relating to the Shares.”

 

4

--------------------------------------------------------------------------------

 

 

Settlement Terms.

 

 

Settlement Method:

For any Option, Net Share Settlement; provided that if the Relevant Settlement
Method set forth below for such Option is not Net Share Settlement, then the
Settlement Method for such Option shall be such Relevant Settlement Method, but
only if Counterparty shall have notified Dealer of the Relevant Settlement
Method in the Notice of Final Settlement Method for such Option.

 

 

Relevant Settlement Method:

In respect of any Option:

 

(i)     if Counterparty has elected (or is deemed to have elected) to settle its
conversion obligations in respect of the related Convertible Note (A) entirely
in Shares pursuant to Section 14.02(a)(iv)(A) of the Indenture (together with
cash in lieu of fractional Shares) (such settlement method, “Settlement in
Shares”), (B) in a combination of cash and Shares pursuant to Section
14.02(a)(iv)(C) of the Indenture with a Specified Cash Amount less than USD
1,000 (such settlement method, “Low Cash Combination Settlement”) or (C) in a
combination of cash and Shares pursuant to Section 14.02(a)(iv)(C) of the
Indenture with a Specified Cash Amount equal to USD 1,000, then, in each case,
the Relevant Settlement Method for such Option shall be Net Share Settlement;

 

(ii)     if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note in a combination of cash and Shares
pursuant to Section 14.02(a)(iv)(C) of the Indenture with a Specified Cash
Amount greater than USD 1,000, then the Relevant Settlement Method for such
Option shall be Combination Settlement; and

 

(iii)     if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note entirely in cash pursuant to Section
14.02(a)(iv)(B) of the Indenture (such settlement method, “Settlement in Cash”),
then the Relevant Settlement Method for such Option shall be Cash Settlement.

 

 

Net Share Settlement:

If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for each such Option, of (i) (a) the Daily Option Value for
such Valid Day, divided by (b) the Relevant Price on such Valid Day, divided by
(ii) the number of Valid Days in the Settlement Averaging Period; provided that
in no event shall the Net Share Settlement Amount for any Option exceed a number
of Shares equal to the Applicable Limit for such Option, divided by the
Applicable Limit Price on the Settlement Date for such Option.

 

5

--------------------------------------------------------------------------------

 

 

    Dealer will pay cash in lieu of delivering any fractional Shares to be
delivered with respect to any Net Share Settlement Amount valued at the Relevant
Price for the last Valid Day of the Settlement Averaging Period.        

Combination Settlement:

If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will pay or deliver, as the case may be, to
Counterparty, on the relevant Settlement Date for each such Option:

 

(i)     an amount of cash (the “Combination Settlement Cash Amount”) equal to
the sum, for each Valid Day during the Settlement Averaging Period for such
Option, of (A) an amount (the “Daily Combination Settlement Cash Amount”) equal
to the lesser of (1) the product of (x) the Applicable Percentage and (y) the
Specified Cash Amount, minus USD 1,000 and (2) the Daily Option Value, divided
by (B) the number of Valid Days in the Settlement Averaging Period; and

 

(ii)     a number of Shares (the “Combination Settlement Share Amount”) equal to
the sum, for each Valid Day during the Settlement Averaging Period for such
Option, of a number of Shares for such Valid Day (the “Daily Combination
Settlement Share Amount”) equal to (A) (1) the Daily Option Value on such Valid
Day minus the Daily Combination Settlement Cash Amount for such Valid Day,
divided by (2) the Relevant Price on such Valid Day, divided by (B) the number
of Valid Days in the Settlement Averaging Period; provided that if the
calculation in sub-clause (A)(1) above results in zero or a negative number for
any Valid Day, the Daily Combination Settlement Share Amount for such Valid Day
shall be deemed to be zero; provided that in no event shall the sum of (x) the
Combination Settlement Cash Amount for any Option and (y) the Combination
Settlement Share Amount for such Option, multiplied by the Applicable Limit
Price on the Settlement Date for such Option exceed the Applicable Limit for
such Option.

 

Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Combination Settlement Share Amount valued at the Relevant
Price for the last Valid Day of the Settlement Averaging Period.

 

6

--------------------------------------------------------------------------------

 

 

 

Cash Settlement:

If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum, for each Valid Day during
the Settlement Averaging Period for such Option, of (i) the Daily Option Value
for such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period.

 

 

Daily Option Value:

For any Valid Day, an amount equal to (i) the Option Entitlement on such Valid
Day, multiplied by (ii) (A) the lesser of the Relevant Price on such Valid Day
and the Cap Price, minus (B) the Strike Price on such Valid Day; provided that
if the calculation contained in clause (ii) above results in a negative number,
the Daily Option Value for such Valid Day shall be deemed to be zero. In no
event will the Daily Option Value be less than zero.

 

 

Applicable Limit:

For any Option, an amount of cash equal to the Applicable Percentage multiplied
by the excess of (i) the aggregate of (A) the amount of cash, if any, delivered
to the “Holder” (as defined in the Indenture) of the related Convertible Note
upon conversion of such Convertible Note and (B) the number of Shares, if any,
delivered to the “Holder” (as defined in the Indenture) of the related
Convertible Note upon conversion of such Convertible Note, multiplied by the
Applicable Limit Price on the Settlement Date for such Option, over (ii)
USD 1,000.

 

 

Applicable Limit Price:

On any day, the opening price as displayed under the heading “Op” on Bloomberg
page IPHI <equity> (or any successor thereto).

 

 

Valid Day:

A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the Exchange or, if the Shares are not then listed on
the Exchange, on the principal other U.S. national or regional securities
exchange on which the Shares are then listed or, if the Shares are not then
listed on a U.S. national or regional securities exchange, on the principal
other market on which the Shares are then listed or admitted for trading. If the
Shares are not so listed or admitted for trading, “Valid Day” means a Business
Day.

 

 

Scheduled Valid Day:

A day that is scheduled to be a Valid Day on the principal U.S. national or
regional securities exchange or market on which the Shares are listed or
admitted for trading. If the Shares are not so listed or admitted for trading,
“Scheduled Valid Day” means a Business Day.

 

 

Business Day:

Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

 

7

--------------------------------------------------------------------------------

 

 

 

Relevant Price:

On any Valid Day, the per Share volume-weighted average price as displayed under
the heading “Bloomberg VWAP” on Bloomberg page “IPHI <equity> AQR” (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled open of trading on the Exchange until the Scheduled Closing
Time of the Exchange on such Valid Day (or if such volume-weighted average price
is unavailable, the market value of one Share on such Valid Day, as determined
by the Calculation Agent using, if practicable, a volume-weighted average
method). The Relevant Price will be determined without regard to after-hours
trading or any other trading outside of the regular trading session trading
hours.

 

 

Settlement Averaging Period:

For any Option, the 30 consecutive Valid Days commencing on, and including, the
31st Scheduled Valid Day immediately prior to the Expiration Date.

 

 

Settlement Date:

For any Option, the second Business Day immediately following the last Valid Day
of the Settlement Averaging Period for such Option.

 

 

Settlement Currency:

USD

 

 

Other Applicable Provisions:

The provisions of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity Definitions
will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”. “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.

 

 

Representation and Agreement:

Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Counterparty shall be, upon delivery, subject to
restrictions and limitations arising from Counterparty’s status as issuer of the
Shares under applicable securities laws.

 

3.           Additional Terms applicable to the Transaction.

 

Adjustments applicable to the Transaction:

 

 

Potential Adjustment Events:

Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment under the
Indenture to the “Conversion Rate” or the composition of a “unit of Reference
Property” or to any “Last Reported Sale Price,” “Daily VWAP,” “Daily Conversion
Value” or “Daily Settlement Amount” (each such term as defined in the
Indenture). For the avoidance of doubt, Dealer shall not have any delivery or
payment obligation hereunder and no adjustment shall be made to the terms of the
Transaction, on account of (x) any distribution of cash, property or securities
by Counterparty to “Holders” (as defined in the Indenture) of the Convertible
Notes (upon conversion or otherwise) or (y) any other transaction in which
“Holders” (as such term is defined in the Indenture) of the Convertible Notes
are entitled to participate, in each case, in lieu of an adjustment under the
Indenture of the type referred to in the immediately preceding sentence
(including, without limitation, pursuant to the fourth sentence of the first
paragraph of Section 14.04(c) of the Indenture or the fourth sentence of Section
14.04(d) of the Indenture).

 

8

--------------------------------------------------------------------------------

 

 

 

Method of Adjustment:

Calculation Agent Adjustment, which means that, notwithstanding Section 11.2(c)
of the Equity Definitions, upon any Potential Adjustment Event, the Calculation
Agent acting in a commercially reasonable manner shall make a corresponding
adjustment to any one or more of the Strike Price, Number of Options, Option
Entitlement and any other variable relevant to the exercise, settlement or
payment for the Transaction to the extent an analogous adjustment would be made
pursuant to the Indenture in connection with such Potential Adjustment Event.

          Notwithstanding the foregoing and “Consequences of Merger Events /
Tender Offers” below:

 

 

(i)

if the Calculation Agent, acting in good faith and a commercially reasonable
manner, disagrees with any adjustment to the Convertible Notes that involves an
exercise of discretion by Counterparty or its board of directors (including,
without limitation, pursuant to Section 14.05 of the Indenture, Section 14.07 of
the Indenture or any supplemental indenture entered into thereunder or in
connection with any proportional adjustment or the determination of the fair
value of any securities, property, rights or other assets), then in each such
case, the Calculation Agent will determine the adjustment to be made to any one
or more of the Strike Price, Number of Options, Option Entitlement and any other
variable relevant to the exercise, settlement or payment for the Transaction in
a commercially reasonable manner; provided that, notwithstanding the foregoing,
if any Potential Adjustment Event occurs during the Settlement Averaging Period
but no adjustment was made to any Convertible Note under the Indenture because
the relevant Holder (as such term is defined in the Indenture) was deemed to be
a record owner of the underlying Shares on the related Conversion Date, then the
Calculation Agent shall make an adjustment, as determined by it, to the terms
hereof in order to account for such Potential Adjustment Event in a commercially
reasonable manner;

 

9

--------------------------------------------------------------------------------

 

 

 

(ii)

in connection with any Potential Adjustment Event as a result of an event or
condition set forth in Section 14.04(b) of the Indenture or Section 14.04(c) of
the Indenture where, in either case, the period for determining “Y” (as such
term is used in Section 14.04(b) of the Indenture) or “SP0” (as such term is
used in Section 14.04(c) of the Indenture), as the case may be, begins before
Counterparty has publicly announced the event or condition giving rise to such
Potential Adjustment Event, then the Calculation Agent shall have the right to
adjust any variable relevant to the exercise, settlement or payment for the
Transaction as appropriate to reflect the costs (including, but not limited to,
hedging mismatches and market losses) and expenses incurred by Dealer in
connection with its hedging activities as a result of such event or condition
not having been publicly announced prior to the beginning of such period; and

 

 

(iii)

if any Potential Adjustment Event is declared and (a) the event or condition
giving rise to such Potential Adjustment Event is subsequently amended,
modified, cancelled or abandoned, (b) the “Conversion Rate” (as defined in the
Indenture) is otherwise not adjusted at the time or in the manner contemplated
by the relevant Dilution Adjustment Provision based on such declaration or (c)
the “Conversion Rate” (as defined in the Indenture) is adjusted as a result of
such Potential Adjustment Event and subsequently re-adjusted (each of clauses
(a), (b) and (c), a “Potential Adjustment Event Change”) then, in each case, the
Calculation Agent shall have the right to adjust any variable relevant to the
exercise, settlement or payment for the Transaction as appropriate to reflect
the costs (including, but not limited to, hedging mismatches and market losses)
and expenses incurred by Dealer in connection with its hedging activities as a
result of such Potential Adjustment Event Change.

 

 

Dilution Adjustment Provisions:

Sections 14.04(a), (b), (c), (d) and (e) and Section 14.05 of the Indenture

 

Extraordinary Events applicable to the Transaction:

 

 

Merger Events:

Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Merger Event” in Section 14.07(a) of the Indenture.

 

10

--------------------------------------------------------------------------------

 

 

 

Tender Offers:

Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 14.04(e) of the Indenture.

 

  Consequences of Merger Events/    

Tender Offers:

Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent acting
in good faith and in a commercially reasonable manner shall make a corresponding
adjustment in respect of any adjustment under the Indenture to any one or more
of the nature of the Shares (in the case of a Merger Event), Strike Price,
Number of Options, the Option Entitlement and any other variable relevant to the
exercise, settlement or payment for the Transaction, subject to the second
paragraph under “Method of Adjustment”; provided, however, that such adjustment
shall be made without regard to any adjustment to the “Conversion Rate” (as
defined in the Indenture) pursuant to any Excluded Provision; provided further
that, for greater certainty, the definition of “Modified Calculation Agent
Adjustment” in Sections 12.2 and 12.3 of the Equity Definitions shall be amended
by (i) adding the following italicized language after the stipulated
parenthetical provision: “(including adjustments to account for changes in
volatility, stock loan rate or liquidity relevant to the Shares or to the
Transaction) from the Announcement Date to the Merger Date (Section 12.2) or
Tender Offer Date (Section 12.3)”; provided further that if, with respect to a
Merger Event or a Tender Offer, (i) the consideration for the Shares includes
(or, at the option of a holder of Shares, may include) shares of an entity or
person that is not a corporation or is not organized under the laws of the
United States, any State thereof or the District of Columbia, or (ii) the
Counterparty to the Transaction following such Merger Event or Tender Offer will
not be a corporation, then, in either case, Cancellation and Payment
(Calculation Agent Determination) may apply at Dealer’s sole election; and
provided further that, for the avoidance of doubt, adjustments shall be made
pursuant to the provisions set forth above regardless of whether any Merger
Event or Tender Offer gives rise to an Early Conversion.

 

11

--------------------------------------------------------------------------------

 

 

 

Consequences of Announcement Events:

Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
(w) references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “date of such Announcement Event”, (x) the phrase “exercise,
settlement, payment or any other terms of the Transaction (including, without
limitation, the spread)” shall be replaced with the phrase “Cap Price (provided
that in no event shall the Cap Price be less than the Strike Price)”, (y) the
words “whether within a commercially reasonable period of time (as determined by
the Calculation Agent) prior to or after the Announcement Event” shall be
inserted prior to the word “which” in the seventh line, and (z) for the
avoidance of doubt, the Calculation Agent shall determine whether the relevant
Announcement Event has had a material economic effect on the Transaction (and,
if so, shall adjust the Cap Price accordingly to account for such economic
effect in a commercially reasonable manner) on one or more occasions on or after
the date of the Announcement Event up to, and including, the Expiration Date,
any Early Termination Date and/or any other date of cancellation, it being
understood that any adjustment in respect of an Announcement Event shall take
into account any earlier adjustment relating to the same Announcement Event. An
Announcement Event shall be an “Extraordinary Event” for purposes of the Equity
Definitions, to which Article 12 of the Equity Definitions is applicable.

 

 

Announcement Event:

(i) The public announcement by Issuer, any Affiliate or agent of Issuer, any
Valid Third Party Entity or any agent or Affiliate of a Valid Third Party Entity
of (x) any transaction or event that, if completed, would constitute a Merger
Event or Tender Offer, (y) any potential acquisition by Issuer and/or its
subsidiaries where the aggregate consideration exceeds 35% of the market
capitalization of Issuer as of the date of such announcement (an “Acquisition
Transaction”) or (z) the intention to enter into a Merger Event or Tender Offer
or an Acquisition Transaction, (ii) the public announcement by Issuer of an
intention to solicit or enter into, or to explore strategic alternatives or
other similar undertaking that may include, a Merger Event or Tender Offer or an
Acquisition Transaction or (iii) any subsequent public announcement by the
entity making the previous announcement of a change to a transaction or
intention that is the subject of an announcement of the type described in clause
(i) or (ii) of this sentence (including, without limitation, a new announcement,
by the entity making the previous announcement, relating to such a transaction
or intention or the announcement of a withdrawal from, or the abandonment or
discontinuation of, such a transaction or intention), as determined by the
Calculation Agent. For the avoidance of doubt, the occurrence of an Announcement
Event with respect to any transaction or intention shall not preclude the
occurrence of a later Announcement Event with respect to such transaction or
intention. For purposes of this definition of “Announcement Event,” (A) “Merger
Event” shall mean such term as defined under Section 12.1(b) of the Equity
Definitions (but, for the avoidance of doubt, the remainder of the definition of
“Merger Event” in Section 12.1(b) of the Equity Definitions following the
definition of “Reverse Merger” therein shall be disregarded) and (B) “Tender
Offer” shall mean such term as defined under Section 12.1(d) of the Equity
Definitions.

 

12

--------------------------------------------------------------------------------

 

 

 

Valid Third Party Entity:

In respect of any transaction, any third party that has a bona fide intent to
enter into or consummate such transaction (it being understood and agreed that
in determining whether such third party has such a bona fide intent, the
Calculation Agent may take into consideration the effect of the relevant
announcement by such third party on the Shares and/or options relating to the
Shares).”

 

 

Composition of Combined Consideration:

Not Applicable; provided that, notwithstanding Sections 12.5(b) and 12.1(f) of
the Equity Definitions, to the extent that the composition of the consideration
for the relevant Shares pursuant to a Tender Offer or Merger Event could be
elected by an actual holder of the Shares, the Calculation Agent will, in its
sole discretion, determine such composition.

 

 

Nationalization, Insolvency or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

 

Additional Disruption Events:

 

 

Change in Law:

Applicable; provided that (i) Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by replacing the parenthetical beginning after the word
“regulation” in the second line thereof with the words “(including, for the
avoidance of doubt and without limitation, (x) any tax law or (y) adoption or
promulgation of new regulations authorized or mandated by existing statute),”
(ii) Section 12.9(a)(ii)(X) of the Equity Definitions is hereby amended by
replacing the word “Shares” with the phrase “Hedge Positions”, (iii) Section
12.9(a)(ii)(X) of the Equity Definitions is hereby amended by immediately
following the word “Transaction”, adding the phrase “in the manner contemplated
by the Hedging Party on the Trade Date” and (iv) adding the words “provided
that, in case of clause (Y) hereof where such determination is based on Dealer’s
policies and procedures, such policies and procedures have been adopted by
Dealer in good faith and are generally applicable in similar situations and
applied in a non-discriminatory manner” after the semicolon in the last line
thereof.

 

13

--------------------------------------------------------------------------------

 

 

 

Failure to Deliver:

Applicable

 

 

Hedging Disruption:

Applicable

 

 

Increased Cost of Hedging:

Not Applicable

 

 

Hedging Party:

For all applicable Additional Disruption Events, Dealer or an affiliate of
Dealer

 

 

Determining Party:

For all applicable Extraordinary Events, Dealer; provided, however, that all
calculations, adjustments and determinations by the Determining Party shall be
made in good faith and in a commercially reasonable manner. The parties agree
that they will comply with the provisions set forth in the second paragraph
under “Calculation Agent” in Section 4 below.

 

 

Hedge Positions:

The definition of “Hedge Positions” in Section 13.2(b) of the Equity Definitions
shall be amended by inserting the words “or an affiliate thereof” after the
words “a party” in the third line thereof.

 

Acknowledgments:

 

 

Non-Reliance:

Applicable

 

 

Agreements and Acknowledgments

Regarding Hedging Activities:

Applicable

 

 

Additional Acknowledgments:

Applicable

 

4. Calculation Agent.    Dealer. All calculations, adjustments and
determinations by the Calculation Agent shall be made in good faith and in a
commercially reasonable manner.               Following any calculation,
adjustment or determination by the Calculation Agent or Determining Party
hereunder, upon a written request by Counterparty (which may be by e-mail), the
Calculation Agent or Determining Party, as the case may be, shall promptly (but
in any event within three Scheduled Trading Days) provide to Counterparty by
e-mail to the e-mail address provided by Counterparty in such request a report
(in a commonly used file format for the storage and manipulation of financial
data) displaying in reasonable detail the basis for such calculation, adjustment
or determination (including any assumptions used in making such calculation,
adjustment or determination), it being understood that neither the Calculation
Agent nor Determining Party shall be obligated to disclose any confidential or
proprietary models or other information that is confidential, proprietary or
subject to contractual, legal or regulatory obligations to not disclose such
information.

                            

14

--------------------------------------------------------------------------------

 

 

5.            Account Details.

 

 

(a)

Account for payments to Counterparty: To Be Advised.

          Account for delivery of Shares to Counterparty: To Be Advised.

 

 

(b)

Account for payments to Dealer:

 

    Bank:   [____]     SWIFT: [____]     Bank Routing: [____]     Acct Name: 
[____]     Acct No.: [____]

 

    Account for delivery of Shares from Dealer: To Be Advised.

 

6.            Offices.

 

 

(a)

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

 

 

(b)

The Office of Dealer for the Transaction is: [____]

          [____]     [____]     [____]

  

7.            Notices.

 

 

(a)

Address for notices or communications to Counterparty:

          Inphi Corporation
2953 Bunker Hill Lane, Suite 300
Santa Clara, California 95054
Attention:             Chief Financial Officer
Telephone No.:     (408) 217-7308
Facsimile No.:      (408) 217-7351

 

 

(b)

Address for notices or communications to Dealer:

 

 

To:

[____]

    [____]     [____]

 

Attention:

[____]

  Telephone: [____]   Facsimile:  [____]   Email:  [____]         With a copy
to: [____]     [____]     [____]   Attention: [____]   Telephone:  [____]  
Facsimile:  [____]   Email:  [____]

     

15

--------------------------------------------------------------------------------

 

   

8.           Representations and Warranties of Counterparty.

 

Counterparty hereby represents and warrants to Dealer that, as of the date
hereof, each of the representations and warranties of Counterparty set forth in
Section 1 of the Purchase Agreement (the “Purchase Agreement”) dated as of April
21, 2020 between Counterparty and Morgan Stanley & Co. LLC and J.P. Morgan
Securities LLC, as representatives of the initial purchasers (the “Initial
Purchasers”) party thereto, is true and correct and is hereby deemed to be
repeated to Dealer as if set forth herein. Counterparty hereby further
represents and warrants to Dealer on the date hereof and on and as of the
Premium Payment Date that:

 

 

(a)

(i) Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; (ii) such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; this Confirmation has been duly and
validly executed and delivered by Counterparty; and (iii) constitutes its valid
and binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

 

(b)

In lieu of the representation set forth in Section 3(a)(iii) of the Agreement,
neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument filed as an exhibit to Counterparty’s
Annual Report on Form 10-K for the year ended December 31, 2019, as updated by
any subsequent filings, or constitute a default under, or result in the creation
of any lien under, any such agreement or instrument.

 

 

(c)

No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act of 1933, as amended (the “Securities Act”), or state securities
laws.

 

 

(d)

Counterparty is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

 

(e)

Counterparty is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended (the “CEA”), other than
a person that is an eligible contract participant under Section 1a(18)(C) of the
CEA).

 

 

(f)

Counterparty is not, on the date hereof, in possession of any material
non-public information with respect to Counterparty or the Shares.

 

 

(g)

Counterparty is not aware of any state or local (including any non-U.S.
jurisdiction’s) law, rule, regulation or regulatory order applicable to the
Shares that would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares.

 

 

(h)

Counterparty (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50 million.

 

16

--------------------------------------------------------------------------------

 

 

 

(i)

Counterparty is a “qualified institutional buyer” as defined in Rule 144A under
the Securities Act or an “accredited investor” as defined in Section
2(a)(15)(ii) of the Securities Act.

 

 

(j)

The assets used in the Transaction (1) are not assets of any “plan” (as such
term is defined in Section 4975 of the U.S. Internal Revenue Code (the “Code”))
subject to Section 4975 of the Code or any “employee benefit plan” (as such term
is defined in Section 3(3) of the U.S. Employee Retirement Income Security Act
of 1974, as amended (“ERISA”)) subject to Title I of ERISA, and (2) do not
constitute “plan assets” within the meaning of Department of Labor Regulation
2510.3-101, 29 CFR Section 2510-3-101.

 

 

(k)

On and immediately after each of the Trade Date and the Premium Payment Date,
(A) the Counterparty will not be insolvent or rendered insolvent, left with
unreasonably small capital or intend to incur debts beyond its ability to pay
its debts as they mature, as these concepts are used in Section 548(a)(1)(B) of
the U.S. Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”)) and (B) the Counterparty would be able to purchase the Number of Shares
in compliance with Section 160 of the General Corporation Law of the State of
Delaware.

 

 

(l)

Counterparty shall promptly provide written notice to Dealer upon obtaining
knowledge of the occurrence of any event that would constitute an Event of
Default, a Potential Event of Default, a Potential Adjustment Event, a Merger
Event or any other Extraordinary Event; provided, however, that should
Counterparty be in possession of material non-public information with respect to
Counterparty or the Shares, Counterparty shall not communicate such information
to Dealer.

 

 

(m)

Counterparty has (and shall at all times during the Transaction have) the
capacity and authority to invest directly in the Shares underlying the
Transaction and has not entered into the Transaction with the intent to avoid
any regulatory filings.

 

 

(n)

Counterparty’s financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness.

 

 

(o)

Counterparty’s investments in and liabilities in respect of the Transaction,
which it understands are not readily marketable, are not disproportionate to its
net worth, and Counterparty is able to bear any loss in connection with the
Transaction, including the loss of its entire investment in the Transaction.

 

 

(p)

Counterparty understands, agrees and acknowledges that Dealer has no obligation
or intention to register the Transaction under the Securities Act, any state
securities law or other applicable federal securities law.

 

 

(q)

Counterparty’s filings under the Securities Act, the Exchange Act or other
applicable securities laws that are required to be filed have been filed and, as
of the respective dates thereof and as of the Trade Date, there is no
misstatement of material fact contained therein or omission of a material fact
required to be stated therein or necessary to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.

 

 

(r)

Counterparty understands, agrees and acknowledges that no obligations of Dealer
to Counterparty hereunder shall be entitled to the benefit of deposit insurance
and that such obligations shall not be guaranteed by any affiliate of Dealer or
any governmental agency.

 

 

(s)

Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither Dealer nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging - Contracts in Entity’s Own
Equity (or any successor issue statements) or any other accounting guidance.

 

17

--------------------------------------------------------------------------------

 

 

 

(t)

(A) Counterparty is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, (B) Counterparty is not
relying on any communication (written or oral) of Dealer or any of its
affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction) and (C) no
communication (written or oral) received from Dealer or any of its affiliates
shall be deemed to be an assurance or guarantee as to the expected results of
the Transaction.

 

 

(u)

Counterparty has not entered into any obligation that would contractually limit
it from effecting settlement under the Transaction and it agrees not to enter
into any such obligation during the term of the Transaction.

 

 

(v)

Counterparty acknowledges that the Transaction may constitute a purchase of its
equity securities.  Counterparty further acknowledges that, pursuant to the
provisions of the Coronavirus Aid, Relief and Economic Security Act (the “Cares
Act”), the Counterparty will be required to agree to certain time-bound
restrictions on its ability to purchase its equity securities if it receives
loans, loan guarantees or direct loans (as that term is defined in the Cares
Act) under section 4003(b) of the Cares Act.  Counterparty further acknowledges
that it may be required to agree to certain time-bound restrictions on its
ability to purchase its equity securities if it receives loans, loan guarantees
or direct loans (as that term is defined in the Cares Act) under programs or
facilities established by the Board of Governors of the Federal Reserve System
for the purpose of providing liquidity to the financial system. Accordingly,
Counterparty represents and warrants that it has not applied, and throughout the
Term of this Transaction shall not apply, for a loan, loan guarantee, direct
loan (as that term is defined in the Cares Act) or other investment, or to
receive any financial assistance or relief (howsoever defined) under any program
or facility that (a) is established under applicable law, including the Cares
Act and the Federal Reserve Act, as amended, and (b) requires, as a condition of
such loan, loan guarantee, direct loan (as that term is defined in the Cares
Act), investment, financial assistance or relief, that the Counterparty agree,
attest, certify or warrant that it has not, as of the date specified in such
condition, repurchased, or will not repurchase, any equity security of
Counterparty.

 

9.            Other Provisions.

 

 

(a)

Opinions and Board Resolutions. Counterparty shall deliver to Dealer an opinion
of counsel, dated as of the Premium Payment Date and reasonably acceptable to
Dealer in form and substance, with respect to the matters set forth in Sections
8(a)(i) and (ii), (b) and (c) of this Confirmation, subject to customary
assumptions, qualifications and exceptions. Prior to the Trade Date,
Counterparty shall deliver to Dealer a resolution of Counterparty’s board of
directors authorizing the Transaction, and such other certificate or
certificates as Dealer shall reasonably request. Delivery of such opinion,
resolution and (if applicable) certificate(s), as the case may be, to Dealer
shall be a condition precedent for the purpose of Section 2(a)(iii) of the
Agreement with respect to each obligation of Dealer under Section 2(a)(i) of the
Agreement.

 

18

--------------------------------------------------------------------------------

 

 

 

(b)

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares or consummates or otherwise executes or engages in any
transaction or event (a “Conversion Rate Adjustment Event”) that would lead to
an increase in the “Conversion Rate” (as defined in the Indenture), promptly
give Dealer a written notice of such repurchase or Conversion Rate Adjustment
Event (a “Repurchase Notice”) on such day if following such repurchase or
Conversion Rate Adjustment Event, as the case may be, the number of outstanding
Shares as determined on such day is (i) less than 41.37 million (in the case of
the first such notice) or (ii) thereafter more than 3.83 million less than the
number of Shares included in the immediately preceding Repurchase Notice.
Counterparty agrees to indemnify and hold harmless Dealer and its affiliates and
their respective officers, directors, employees, affiliates, advisors, agents
and controlling persons (each, an “Indemnified Person”) from and against any and
all losses (including losses relating to Dealer’s hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
reasonable expenses (including reasonable out-of-pocket attorney’s fees), joint
or several, which an Indemnified Person may become subject to, as a result of
Counterparty’s failure to provide Dealer with a Repurchase Notice on the day and
in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable
out-of-pocket legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person as a result of Counterparty’s failure to
provide Dealer with a Repurchase Notice in accordance with this paragraph, such
Indemnified Person shall promptly notify Counterparty in writing, and
Counterparty, upon request of the Indemnified Person, shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others Counterparty may designate in such proceeding and shall
pay the reasonable fees and expenses of such counsel related to such proceeding.
Counterparty shall not be liable for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment. Counterparty shall
not, without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding contemplated by this
paragraph that is in respect of which any Indemnified Person is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Person, unless such settlement includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding on terms reasonably satisfactory to such Indemnified Person. If
the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Counterparty, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities. The remedies provided for in this paragraph (b) are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.

 

 

(c)

Regulation M. Counterparty is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M under the Exchange Act, of any securities
of Counterparty, other than a distribution meeting the requirements of the
exception set forth in Rules 101(b)(10) and 102(b)(7) of Regulation M.
Counterparty shall not, until the second Scheduled Trading Day immediately
following the Effective Date, engage in any such distribution.

 

 

(d)

No Manipulation. Counterparty is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

19

--------------------------------------------------------------------------------

 

 

 

(e)

Transfer or Assignment.

 

 

(i)

Counterparty may not transfer any of its rights or obligations under the
Transaction without the prior written consent of Dealer.

 

 

(ii)

Dealer may, without Counterparty’s consent, transfer or assign all or any part
of its rights or obligations under the Transaction (A) to any affiliate of
Dealer (1) that has a long-term issuer rating or a rating for its long term,
unsecured and unsubordinated indebtedness that is equal to or better than the
lesser of (a) Dealer’s long-term issuer rating or the rating for Dealer’s
long-term, unsecured and unsubordinated indebtedness at the time of such
transfer or assignment and (b) A- by Standard and Poor’s Rating Group, Inc. or
its successor (“S&P”), or A3 by Moody’s Investor Service, Inc. (“Moody’s”) or,
if either S&P or Moody’s ceases to rate such issuer or such indebtedness, as the
case may be, at least an equivalent rating or better by a substitute rating
agency mutually agreed by Counterparty and Dealer, or (2) whose obligations
hereunder will be guaranteed, pursuant to the terms of a customary guarantee in
a form used by Dealer generally for similar transactions, by Dealer (or its
ultimate parent), or (B) to any other third party with a long-term issuer rating
or a rating for its long term, unsecured and unsubordinated indebtedness equal
to or better than the lesser of (1) Dealer’s long-term issuer rating or the
rating for Dealer’s long-term, unsecured and unsubordinated indebtedness at the
time of the transfer and (2) A- by S&P, or A3 by Moody’s or, if either S&P or
Moody’s ceases to rate such issuer or such indebtedness, as the case may be, at
least an equivalent rating or better by a substitute rating agency mutually
agreed by Counterparty and Dealer; provided that Dealer and such affiliate or
third party both qualify as “dealers in securities” within the meaning of
Section 475(c)(1) of the Code or such transfer or assignment does not result in
a deemed exchange by Counterparty within the meaning of Section 1001 of the
Code. Dealer shall notify Counterparty of any transfer or assignment pursuant to
the foregoing sentence promptly following such transfer or assignment. If at any
time at which (A) the Section 16 Percentage exceeds 7.5%, (B) the Option Equity
Percentage exceeds 14.5% or (C) the Share Amount exceeds the Applicable Share
Limit (if any applies) (any such condition described in clauses (A), (B) or (C),
an “Excess Ownership Position”), Dealer is unable after using its commercially
reasonable efforts to effect a transfer or assignment of Options to a third
party on pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that no Excess Ownership Position exists,
then Dealer may designate any Exchange Business Day as an Early Termination Date
with respect to a portion of the Transaction (the “Terminated Portion”), such
that following such partial termination no Excess Ownership Position exists. In
the event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Options
equal to the number of Options underlying the Terminated Portion, (2)
Counterparty were the sole Affected Party with respect to such partial
termination and (3) the Terminated Portion were the sole Affected Transaction
(and, for the avoidance of doubt, the provisions of Section 9(l) shall apply to
any amount that is payable by Dealer to Counterparty pursuant to this sentence
as if Counterparty was not the Affected Party). The “Section 16 Percentage” as
of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Dealer and each person subject to aggregation
of Shares with Dealer and each “group” of which Dealer is a member or may be
deemed a member, in each case, under Section 13 or Section 16 of the Exchange
Act and rules promulgated thereunder, directly or indirectly beneficially own
(as defined under Section 13 or Section 16 of the Exchange Act and rules
promulgated thereunder) and (B) the denominator of which is the number of Shares
outstanding. The “Option Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (1) the
product of the Number of Options and the Option Entitlement and (2) the
aggregate number of Shares underlying any other call option transaction sold by
Dealer to Counterparty, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, but excluding reporting
obligations arising under Section 13 of the Exchange Act as in effect on the
Trade Date, minus (B) 1% of the number of Shares outstanding.

 

20

--------------------------------------------------------------------------------

 

 

 

(iii)

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty to the extent of any such
performance.

 

 

(f)

Staggered Settlement. If upon advice of counsel with respect to applicable legal
and regulatory requirements, including any requirements relating to Dealer’s
hedging activities hereunder, Dealer reasonably determines that it would not be
practicable or advisable to deliver, or to acquire Shares to deliver, any or all
of the Shares to be delivered by Dealer on any Settlement Date for the
Transaction, Dealer may, by notice to Counterparty on or prior to any Settlement
Date (a “Nominal Settlement Date”), elect to deliver the Shares on two or more
dates (each, a “Staggered Settlement Date”) as follows:

 

 

(i)

in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than the twentieth (20th) Exchange Business
Day following such Nominal Settlement Date) and the number of Shares that it
will deliver on each Staggered Settlement Date;

 

 

(ii)

the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

 

 

(iii)

the Relevant Settlement Method terms will apply on each Staggered Settlement
Date, except that the cash and/or Shares due upon settlement will be allocated
among such Staggered Settlement Dates as specified by Dealer in the notice
referred to in clause (i) above.

 

 

(g)

[Role of Agent. [Insert relevant Dealer agency language, if any.]]

 

 

(h)

Additional Termination Events.

 

 

(i)

Notwithstanding anything to the contrary in this Confirmation, upon any Early
Conversion in respect of which a “Notice of Conversion” (as such term is defined
in the Indenture) that is effective as to Counterparty has been delivered by the
relevant converting Holder:

 

21

--------------------------------------------------------------------------------

 

 

 

(A)

Counterparty shall, within one Scheduled Trading Day of the Conversion Date for
such Early Conversion, provide written notice (an “Early Conversion Notice”) to
Dealer specifying the number of Convertible Notes surrendered for conversion on
such Conversion Date (such Convertible Notes, the “Affected Convertible Notes”),
and the giving of such Early Conversion Notice shall constitute an Additional
Termination Event as provided in this clause (i);

 

 

(B)

upon receipt of any such Early Conversion Notice, Dealer shall designate an
Exchange Business Day as an Early Termination Date (which Exchange Business Day
shall be no earlier than one Scheduled Trading Day following the Conversion Date
for such Early Conversion) with respect to the portion of the Transaction
corresponding to a number of Options (the “Affected Number of Options”) equal to
the lesser of (x) the number of Affected Convertible Notes and (y) the Number of
Options as of the Conversion Date for such Early Conversion;

 

 

(C)

any payment hereunder with respect to such termination shall be calculated
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the Affected Number of Options, (y)
Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (z) the terminated portion of the Transaction were the
sole Affected Transaction; provided that the amount payable with respect to such
termination shall not be greater than (1) the Applicable Percentage, multiplied
by (2) the Affected Number of Options, multiplied by (3) the excess of (x) the
aggregate of (I) the number of Shares, if any, delivered to the Holder (as such
term is defined in the Indenture) of an Affected Convertible Note upon
conversion of such Affected Convertible Note, multiplied by the opening price as
displayed under the heading “Op” on Bloomberg page IPHI <equity> (or any
successor thereto) on the date on which such payment is made and (II) the amount
of cash, if any, paid to the Holder of an Affected Convertible Note upon
conversion of such Affected Convertible Note, over (y) USD 1,000;

 

 

(D)

for the avoidance of doubt, in determining the amount payable in respect of such
Affected Transaction pursuant to Section 6 of the Agreement, the Calculation
Agent shall assume that (x) the relevant Early Conversion and any conversions,
adjustments, agreements, payments, deliveries or acquisitions by or on behalf of
Counterparty leading thereto had not occurred, (y) no adjustments to the
Conversion Rate have occurred pursuant to any Excluded Provision and (z) the
corresponding Convertible Notes remain outstanding; and

 

 

(E)

the Transaction shall remain in full force and effect, except that, as of the
Conversion Date for such Early Conversion, the Number of Options shall be
reduced by the Affected Number of Options.

 

22

--------------------------------------------------------------------------------

 

 

 

(ii)

Within five Scheduled Trading Days following any Repayment Event (as defined
below), Counterparty (x) in the case of a Repayment Event resulting from the
repurchase of any Convertible Notes by Counterparty upon the occurrence of a
“Fundamental Change” (as defined in the Indenture), shall notify Dealer in
writing of such Repayment Event and (y) in the case of a Repayment Event not
described in clause (x) above, may notify Dealer of such Repayment Event, in
each case, including the aggregate principal amount of Convertible Notes (the
“Repayment Convertible Notes”) subject to such Repayment Event (any such notice,
a “Repayment Notice”); provided that no such Repayment Notice described in
clause (y) above shall be effective unless it contains the representation by
Counterparty set forth in Section 8(f) as of the date of such Repayment Notice.
The receipt by Dealer from Counterparty of any Repayment Notice shall constitute
an Additional Termination Event as provided in this Section 9(h)(ii). Upon
receipt of any such Repayment Notice, Dealer shall designate an Exchange
Business Day following receipt of such Repayment Notice as an Early Termination
Date with respect to the portion of the Transaction corresponding to a number of
Options (the “Repayment Options”) equal to the lesser of (A) the aggregate
principal amount of such Convertible Notes specified in such Repayment Notice,
divided by USD 1,000, and (B) the Number of Options as of the date Dealer
designates such Early Termination Date and, as of such date, the Number of
Options shall be reduced by the number of Repayment Options. Any payment
hereunder with respect to such termination (the “Repayment Unwind Payment”)
shall be calculated pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Options equal to the number of
Repayment Options, (2) Counterparty were the sole Affected Party with respect to
such Additional Termination Event and (3) the terminated portion of the
Transaction were the sole Affected Transaction. “Repayment Event” means that (i)
any Convertible Notes are repurchased (whether in connection with or as a result
of a fundamental change, howsoever defined, or for any other reason) by
Counterparty or any of its subsidiaries, (ii) any Convertible Notes are
delivered to Counterparty or any of its subsidiaries in exchange for delivery of
any property or assets of such party (howsoever described), (iii) any principal
of any of the Convertible Notes is repaid prior to the final maturity date of
the Convertible Notes (for any reason other than as a result of an acceleration
of the Convertible Notes that results in an Additional Termination Event
pursuant to the following Section 9(h)(iii), or (iv) any Convertible Notes are
exchanged by or for the benefit of the “Holders” (as defined in the Indenture)
thereof for any other securities of Counterparty or any of its subsidiaries (or
any other property, or any combination thereof) pursuant to any exchange offer
or similar transaction. For the avoidance of doubt, any conversion of
Convertible Notes (whether into cash, Shares, “Reference Property” (as defined
in the Indenture) or any combination thereof) pursuant to the terms of the
Indenture shall not constitute a Repayment Event.

 

 

(iii)

Notwithstanding anything to the contrary in this Confirmation, if an event of
default with respect to Counterparty occurs under the terms of the Convertible
Notes as set forth in Section 6.01 of the Indenture and such event of default
results in the Convertible Notes becoming or being declared due and payable
pursuant to the terms of the Indenture, then such event of default shall
constitute an Additional Termination Event applicable to the Transaction and,
with respect to such Additional Termination Event, (A) Counterparty shall be
deemed to be the sole Affected Party, (B) the Transaction shall be the sole
Affected Transaction and (C) Dealer shall be the party entitled to designate an
Early Termination Date pursuant to Section 6(b) of the Agreement.

 

 

(i)

Amendments to Equity Definitions.

 

 

(i)

Section 11.2(e)(v) of the Equity Definitions is hereby amended by adding the
phrase “, provided that, notwithstanding this Section 11.2(e)(v), the parties
hereto agree that, with respect to the Transaction, the following repurchases of
Shares by the Issuer or any of its subsidiaries shall not be considered
Potential Adjustment Events: any repurchases of Shares in open-market
transactions at prevailing market prices or privately negotiated accelerated
Share repurchase (or similar) transactions that are entered into at prevailing
market prices and in accordance with customary market terms for transactions of
such type to repurchase the Shares, in each case, to the extent that, after
giving effect to such transactions, the aggregate number of Shares repurchased
during the term of the Transaction pursuant to all transactions described in
this proviso would not exceed 20% of the number of Shares outstanding as of the
Trade Date, as determined by the Calculation Agent” at the end of such Section.

 

23

--------------------------------------------------------------------------------

 

 

 

(ii)

Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words “that may have a diluting or concentrative effect on the theoretical value
of the relevant Shares” and replacing them with the words “that is the result of
a corporate event involving the Issuer or its securities that has, in the
commercially reasonable judgment of the Calculation Agent, a material economic
effect on the Shares or options on the Shares; provided that such event is not
based on (a) an observable market, other than the market for the Counterparty’s
own stock or (b) an observable index, other than an index calculated and
measured solely by reference to Counterparty’s own operations.”

 

 

(iii)

Section 12.1(d) of the Equity Definitions is hereby amended by replacing “10%”
with “20%”.

 

 

(iv)

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
Issuer.”

 

 

(v)

Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1) replacing
“either party may elect” with “Dealer may elect” and (2) replacing “notice to
the other party” with “notice to Counterparty” in the first sentence of such
section.

 

 

(vi)

Section 12.9(b)(vi) of the Equity Definitions is hereby amended by (1) replacing
the comma immediately following clause (A) thereof with the word “or”, (2)
deleting clause (C) thereof in its entirety and (3) replacing the words “either
party” in the last sentence thereof with the words “the Hedging Party”.

 

 

(j)

No Collateral or Setoff. Notwithstanding any provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of
Counterparty hereunder are not secured by any collateral. Obligations under the
Transaction shall not be set off by either party against any other obligations
of the parties, whether arising under the Agreement, this Confirmation, under
any other agreement between the parties hereto, by operation of law or
otherwise. For the avoidance of doubt and notwithstanding anything to the
contrary provided in this Section 9(j), in the event of bankruptcy or
liquidation of either party, neither party shall have the right to set off any
obligation that it may have to the other party under the Transaction against any
obligation such other party may have to it, whether arising under the Agreement,
this Confirmation or any other agreement between the parties hereto, by
operation of law or otherwise.

 

 

(k)

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) a Merger Event or Tender
Offer that is within Counterparty’s control, or (iii) an Event of Default in
which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party other than an Event of Default of the type
described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a
Termination Event of the type described in Section 5(b) of the Agreement, in
each case that resulted from an event or events outside Counterparty’s control),
and if Dealer would owe any amount to Counterparty pursuant to Section 6(d)(ii)
and Section 6(e) of the Agreement or any Cancellation Amount pursuant to Article
12 of the Equity Definitions (any such amount, a “Payment Obligation”), then
Dealer shall satisfy the Payment Obligation by the Share Termination Alternative
(as defined below), unless (a) Counterparty gives irrevocable telephonic notice
to Dealer, confirmed in writing within one Scheduled Trading Day, no later than
12:00 p.m. (New York City time) on the Merger Date, Tender Offer Date,
Announcement Date (in the case of a Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation, as applicable, of its election
that the Share Termination Alternative shall not apply, (b) Counterparty remakes
the representation set forth in Section 8(f) as of the date of such election and
(c) Dealer agrees, in its sole discretion, to such election, in which case the
provisions of Section 12.7 or Section 12.9 of the Equity Definitions, or the
provisions of Section 6(d)(ii) and Section 6(e) of the Agreement, as the case
may be, shall apply.

 

24

--------------------------------------------------------------------------------

 

 

 

Share Termination Alternative:

If applicable, Dealer shall deliver to Counterparty the Share Termination
Delivery Property on, or within a commercially reasonable period of time after,
the date when the Payment Obligation would otherwise be due pursuant to Section
12.7 or 12.9 of the Equity Definitions or Sections 6(d)(ii) and 6(e) of the
Agreement, as applicable, in satisfaction of the Payment Obligation in the
manner reasonably requested by Counterparty free of payment.

 

 

Share Termination Delivery Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

 

 

Share Termination Unit Price:

The value to Dealer of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its discretion by commercially
reasonable means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property.

 

 

Share Termination Delivery Unit:

One Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a Nationalization,
Insolvency or Merger Event (any such cash or other property, the “Exchange
Property”), a unit consisting of the type and amount of such Exchange Property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Nationalization, Insolvency or Merger Event, as determined by the
Calculation Agent.

 

 

Failure to Deliver:

Applicable

 

25

--------------------------------------------------------------------------------

 

 

 

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9 and 9.11 (as modified above) of the Equity Definitions will be applicable,
except that all references in such provisions to “Physically-settled” shall be
read as references to “Share Termination Settled” and all references to “Shares”
shall be read as references to “Share Termination Delivery Units”. “Share
Termination Settled” in relation to the Transaction means that Share Termination
Alternative is applicable to the Transaction.

 

 

(l)

Registration. Counterparty hereby agrees that if, in the good faith, reasonable
judgment of Dealer based on the advice of counsel, the Shares (“Hedge Shares”)
acquired by Dealer for the purpose of hedging its obligations pursuant to the
Transaction cannot be sold in the public market by Dealer without registration
under the Securities Act, Counterparty shall, at its election, either (i) in
order to allow Dealer to sell the Hedge Shares in a registered offering, make
available to Dealer an effective registration statement under the Securities Act
and (A) enter into an agreement, in form and substance reasonably satisfactory
to Dealer, substantially in the form of an underwriting agreement for a
registered secondary offering as is customary for registered secondary offerings
of substantially similar size, (B) use its reasonable best efforts to provide
accountant’s “comfort” letters customary in form for registered offerings of
equity securities, (C) provide disclosure opinions of nationally recognized
outside counsel to Counterparty reasonably acceptable to Dealer, (D) provide
other customary opinions, certificates and closing documents customary in form
for registered offerings of equity securities and (E) afford Dealer a reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities;
provided, however, that if Dealer, in its sole reasonable discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this paragraph
shall apply at the election of Counterparty, (ii) in order to allow Dealer to
sell the Hedge Shares in a private placement, enter into and comply with a
private placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities of
substantially similar size by similar issuers, in form and substance reasonably
satisfactory to Dealer (in which case, the Calculation Agent in good faith and
in a commercially reasonable manner shall make any adjustments to the terms of
the Transaction that are necessary, in its reasonable judgment, to compensate
Dealer for any discount from the public market price of the Shares incurred on
the sale of Hedge Shares in a private placement), or (iii) purchase the Hedge
Shares from Dealer at the Relevant Price on such Exchange Business Days, and in
the amounts, requested by Dealer.

 

 

(m)

Notice of Certain Other Events. Counterparty covenants and agrees that:

 

 

(i)

promptly following the public announcement of the results of any election by the
holders of Shares with respect to the consideration due upon consummation of any
Merger Event, Counterparty shall give Dealer written notice of the weighted
average of the types and amounts of consideration actually received by holders
upon consummation of such Merger Event (the date of such notification, the
“Consideration Notification Date”); provided that in no event shall the
Consideration Notification Date be later than the date on which such Merger
Event is consummated; and

 

 

(ii)

promptly following any adjustment to the Convertible Notes in connection with
any Potential Adjustment Event, Merger Event or Tender Offer, Counterparty
shall, or Counterparty shall cause Counterparty to, give Dealer written notice
of the details of such adjustment.

 

26

--------------------------------------------------------------------------------

 

 

 

(n)

Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

 

(o)

Right to Extend. Dealer may postpone or add, in whole or in part, any Valid Day
or Valid Days during the Settlement Averaging Period or any other date of
valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines, based on advice of counsel,
that such action is reasonably necessary or appropriate to preserve Dealer’s
commercially reasonable hedging or hedge unwind activity hereunder in light of
existing liquidity conditions or to enable Dealer to effect purchases of Shares
in connection with its commercially reasonable hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were
Counterparty or an affiliated purchaser of Counterparty, be in compliance with
applicable legal, regulatory or self-regulatory organization requirements, or
with related policies and procedures applicable to Dealer; provided that no such
Valid Day or other date of valuation, payment or delivery may be postponed or
added more than 30 Valid Days after the original Valid Day or other date of
valuation, payment or delivery, as the case may be.

 

 

(p)

Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further, that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

 

(q)

Securities Contract; Swap Agreement. The parties hereto agree and acknowledge
that Dealer is a “financial institution,” “swap participant” and “financial
participant” within the meaning of Sections 101(22), 101(53C) and 101(22A) of
the Bankruptcy Code. The parties hereto further agree and acknowledge (A) that
this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment” or a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (ii) a “swap agreement,” as such term is
defined in Section 101(53B) of the Bankruptcy Code, with respect to which each
payment and delivery hereunder or in connection herewith is a “termination
value,” a “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (B) that Dealer is entitled to the
protections afforded by, among other sections, Section 362(b)(6), 362(b)(17),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.

 

 

(r)

Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

 

 

(s)

Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

27

--------------------------------------------------------------------------------

 

 

 

(t)

Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Counterparty
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Relevant Prices; and (D) any
market activities of Dealer and its affiliates with respect to Shares may affect
the market price and volatility of Shares, as well as the Relevant Prices, each
in a manner that may be adverse to Counterparty.

 

 

(u)

Early Unwind. In the event the sale of the “Firm Securities” (as defined in the
Purchase Agreement) is not consummated with the Initial Purchasers for any
reason, or Counterparty fails to deliver to Dealer opinions of counsel as
required pursuant to Section 9(a), in each case, by 5:00 p.m. (New York City
time) on the Premium Payment Date, or such later date as agreed upon by the
parties (the Premium Payment Date or such later date the “Early Unwind Date”),
the Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
parties from and agrees not to make any claim against any other party with
respect to any obligations or liabilities of any other party arising out of and
to be performed in connection with the Transaction either prior to or after the
Early Unwind Date. Each of Dealer and Counterparty represents and acknowledges
to the other parties that, upon an Early Unwind, all obligations with respect to
the Transaction shall be deemed fully and finally discharged.

 

 

(v)

Payment by Counterparty. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 

 

(w)

Other Adjustments Pursuant to the Equity Definitions. Notwithstanding anything
to the contrary in this Confirmation, solely purposes of this Section 9(x), the
terms “Potential Adjustment Event,” “Merger Event,” and “Tender Offer” shall
each have the meanings assigned to such term in the Equity Definitions (as
amended by Section 9(j)(i), (ii) and (iii)), and upon the occurrence of a Merger
Date, the occurrence of a Tender Offer Date, or declaration by Counterparty of
the terms of any Potential Adjustment Event, respectively, as such terms are
defined in the Equity Definitions, the Calculation Agent shall, acting in good
faith and in a commercially reasonable manner, adjust the Cap Price as
appropriate to account for the economic effect on the Transaction of such event,
without duplication of any other adjustment hereunder or under the Agreement or
the Equity Definitions in respect of such event; provided that in no event shall
the Cap Price be less than the Strike Price.

 

 

(x)

Counterparts. This Confirmation may be executed in several counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

 

28

--------------------------------------------------------------------------------

 

 

 

(y)

Tax Matters.

 

 

(i)

Payee Representations:

 

For the purpose of Section 3(f) of the Agreement, Counterparty makes the
following representation to Dealer:

 

Counterparty is a corporation and a U.S. person (as that term is defined in
Section 7701(a)(30) of the Revenue Code and used in Section 1.1441-4(a)(3)(ii)
of the United States Treasury Regulations) for U.S. federal income tax purposes.

 

For the purpose of Section 3(f) of the Agreement, Dealer makes the following
representations to Counterparty:

 

[Insert relevant Dealer language]

 

 

(ii)

Tax Documentation. For the purpose of Sections 4(a)(i) and (ii) of the
Agreement, Counterparty agrees to deliver to Dealer one duly executed and
completed U.S. Internal Revenue Service Form W-9 (or successor thereto) and
Dealer agrees to deliver to Counterparty, as applicable, a [U.S. Internal
Revenue Service Form W-8 or Form W-9] (or successor thereto). Such forms or
documents shall be delivered (i) on or before the date of execution of this
Confirmation, (ii) upon Counterparty or Dealer, as applicable, learning that any
such tax form previously provided by it has become obsolete or incorrect and
(iii) upon reasonable request of the other party.

 

 

(iii)

Withholding Tax imposed on payments to non-US counterparties under the United
States Foreign Account Tax Compliance Act. “Indemnifiable Tax”, as defined in
Section 14 of the Agreement, shall not include any U.S. federal withholding tax
imposed or collected pursuant to Sections 1471 through 1474 of the Revenue Code,
any current or future regulations or official interpretations thereof, any
agreement entered into pursuant to Section 1471(b) of the Revenue Code, or any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Revenue Code (a “FATCA Withholding Tax”). For the
avoidance of doubt, a FATCA Withholding Tax is a Tax the deduction or
withholding of which is required by applicable law for the purposes of Section
2(d) of the Agreement.

 

 

(z)

HIRE Act. “Indemnifiable Tax”, as defined in Section 14 of the Agreement, shall
not include any tax imposed on payments treated as dividends from sources within
the United States under Section 871(m) of the Revenue Code or any regulations
issued thereunder. For the avoidance of doubt, any such tax imposed under
Section 871(m) of the Revenue Code is a Tax the deduction or withholding of
which is required by applicable law for the purposes of Section 2(d) of the
Agreement.

 

 

(aa)

[Insert any relevant Dealer boilerplate.]

 

 

(bb)

Hedging Adjustment. For the avoidance of doubt, whenever Dealer, the Determining
Party or the Calculation Agent makes an adjustment or calculation, or the
Determining Party or the Calculation Agent makes a determination, in each case,
permitted or required to be made pursuant to the terms of this Confirmation or
the Equity Definitions to take into account the effect of any event (other than
an adjustment, calculation or determination made by reference to the Indenture),
the Calculation Agent, the Determining Party or Dealer, as the case may be,
shall make such adjustment, calculation or determination in a commercially
reasonable manner and by reference to the effect of such event on Dealer
assuming that Dealer maintains a commercially reasonable hedge position.

 

29

--------------------------------------------------------------------------------

 

 

Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Dealer a facsimile of the fully-executed
Confirmation to Dealer.

 

Very truly yours,

 

[DEALER

 

 

 

 

By:                                                              

Name:
Title:

 

 

[[_______]
as Agent

 

 

 

 

By:                                                              

Name:
Title:                                                   ]

 

 

 

 

 

 

Accepted and confirmed
as of the Trade Date:

 

INPHI CORPORATION

By:

 

Authorized Signatory

Name:


 

30